Citation Nr: 9909048	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-10 951	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to a waiver of repayment of an overpayment of 
Chapter 30 education benefits.




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1976 until his 
retirement in August 1995.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 1998 
decision by the Committee on Waivers and Compromises of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's request for 
waiver of recovery of an overpayment of Chapter 30 
educational assistance in the amount of $1022.29 on the basis 
that recovery of the debt would not be against equity and 
good conscience.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  It would not result in undue hardship, defeat the purpose 
for which benefits were intended, change the appellant's 
position to his detriment, or otherwise be against equity and 
good conscience if the veteran is required to repay the 
overpayment.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of Chapter 30 
educational assistance is not warranted.  38 U.S.C.A. §§ 
5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
The veteran filed an application for VA education benefits in 
August 1995.  An enrollment certification, received by VA in 
August 1995, shows that the veteran was enrolled for 12 
credits for the period from August 28, 1995 to December 21, 
1995.  Later, a Notice of Change of Student Status, VA Form 
22-1999b, was received on October 31, 1995.  The form 
indicates that the veteran had reduced his number of credits 
from 12 to 11.  The effective date listed for the reduction 
was August 28, 1995, the first day of classes.

Another Notice of Change in Student Status was received by 
the RO in March 1996, which indicates that the veteran had 
reduced his number of credits from 11 to 2.  The notification 
indicates that the veteran dropped from 11 to 9 credits 
effective September 28, 1995.  He dropped from 9 to 6 credits 
effective October 30, 1995.  He dropped from 6 to 5 credits 
effective November 6, 1995.  Finally, he dropped from 5 to 2 
credits effective November 13, 1995.

The veteran was informed that he had received an overpayment 
of educational benefits in the amount of $1022.29.

The veteran submitted a request for a waiver of the 
overpayment in November 1997.  He explained that he had just 
retired from the military and he was unable to go to school 
without working.  He stated that he had a withholding order 
in place for child support, and his ex-wife was receiving 40 
percent of his military retirement pay.  The veteran stated 
that he was just meeting his financial responsibilities and 
living needs on his current income.  He further stated that 
he was expecting to be scheduled for mediation in Maine.  He 
said that he did not have enough to pay for the trip from his 
home in Idaho to Maine or to pay for an attorney.

The veteran submitted a Financial Status Report (FSR) with 
his request for a waiver of repayment of the overpayment.  He 
indicated a net monthly income of $1,472 after payment of 
taxes and other deductions of $264 a month.  He also listed 
total monthly expenses of $1,459.50.  The monthly income 
exceeded monthly expenses by $12.50.  The veteran listed a 
1996 truck as his only asset, but did not list its estimated 
value.  Under installment contracts and other debts, the 
veteran listed monthly payments of $714.50. 

The veteran's request for a waiver was referred to the RO's 
Committee on Waivers and Compromises (Committee).  In January 
1998, the Committee denied the veteran's request for a 
waiver.  In reviewing the veteran's case, the Committee 
determined that there was no indication of fraud, 
misrepresentation or bad faith on the part of the veteran.  
The Committee noted that the Chapter 30 program did not pay 
for periods of nonattendance, courses dropped or for courses 
not counted towards a degree.  The Committee further noted 
that to allow the veteran to retain benefits for dropped 
courses would result in unjust enrichment.  While the FSR 
shows only a small amount of funds remaining after all 
monthly expenses were met, the veteran had over 33 months of 
entitlement remaining and, if he returned to school, his debt 
could be deducted from those benefits over a reasonable 
amount of time without causing undue hardship.  The veteran 
was notified of the Committee's decision in January 1998.

The veteran submitted a second FSR in February 1998.  In 
several areas, this FSR is inconsistent with the December 
1997 FSR.  The new FSR shows net monthly expenses to exceed 
monthly income by $886 instead of a monthly surplus of 
$12.50.  It shows much increased taxes and other expenses.  
The February 1998 FSR shows the veteran to have a gross 
income from salary and military/VA benefits of $2,126.  The 
net income after taxes was listed to be $1,536.13.  (There is 
no explanation as to why the taxes and other deductions from 
his pay check rose from $264 monthly to $589 monthly in only 
three months.)  

The veteran listed total monthly expenses of $2,422.  The 
Board notes that the veteran counted his housing costs twice 
in reaching that figure.  Adding the veteran's total monthly 
expenses properly results in a figure of $1,930 monthly.  
$445 of these monthly expenses were for installment contracts 
and other debts.  Also listed was a $90.90 monthly expense 
for telephone and cable television.  He reported that he paid 
$421 a month in child and spousal support.

The veteran submitted a notice of disagreement in February 
1998.  He stated that he was not able to repay the 
overpayment due to his monthly obligations and maintenance to 
his ex-spouse and children.

The veteran's new FSR was considered in an April 1998 
statement of the case which continued to deny the veteran's 
claim for a waiver.  

A waiver of a collection of indebtedness from a veteran is 
authorized when the collection of the indebtedness would be 
against the principles of equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The standard of "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965.  In making this 
determination, consideration will be given to the following 
elements which are not intended to be all inclusive: fault of 
the debtor, balancing of faults, undue hardship, defeating 
the purpose of the benefits, unjust enrichment, and changing 
position to one's detriment. Id.

The Board finds that the veteran was at fault in the creation 
of the overpayment.  The veteran received Chapter 30 
education benefits for classes that he did not complete.  
Under the existing statutory and regulatory guidelines, the 
veteran received an overpayment of educational assistance 
benefits.  A review of all of the evidence of record shows 
that there was no fault on the part of VA in the creation of 
the overpayment.  

The Board finds that recovery of the overpayment would not 
defeat the original purpose of the benefit by nullifying the 
objective for which it was intended.  The benefits were 
intended to allow the veteran to obtain an education which he 
did not do at the time that he was receiving those benefits.  
The failure of the Government to insist on its right to 
repayment of the debt would result in his unjust enrichment 
at the expense of the taxpayers because he will have received 
income without meeting his obligation to complete a program 
of education.  There is also no evidence that the veteran's 
reliance on VA benefits resulted in the relinquishment of a 
valuable right or the incurrence of a legal obligation.  

With respect to financial hardship, the Board notes that the 
even considering the February 1998 FSR, which contains 
doubtful inconsistencies when compared to the November 1997 
FSR, the Board does not find undue hardship on the part of 
the veteran.  The latest FSR, when summed correctly, shows 
monthly expenses of $1930.  As noted above, $445 of that 
$1930 went to installment contract payments for automobile 
and other payments.  Installment contract payments are not 
considered basic necessities.  The total for food, housing, 
child support and other basic necessities was only $1485 a 
month.  This is less than the total reported monthly income 
of $1536 a month.  This results in monthly net income 
exceeding monthly necessary expenses by $51.  The Board is 
unable to deduct the cost of cable television from the list 
of monthly necessities because the veteran lumped the cable 
and telephone costs together.  Consequently, the Board finds 
that the veteran's monthly income exceeds his monthly 
necessary expenses by more than $51 a month, and is 
sufficient to meet the basic necessities of life such as 
food, clothing and shelter.  The Board is aware that 
repayment of the indebtedness to VA along with the amounts 
the veteran must pay to meet the basic necessities in life 
may not result in a substantial amount of remaining income to 
pay his other debts.  However, the Board notes that the 
veteran was solely at fault in the creation of the debt and 
has a responsibility to repay the indebtedness.  A debt to 
the government deserves the same consideration as any other 
debt.  

Based on these considerations, the Board concludes that a 
waiver of the recovery of the overpayment of the Chapter 30 
educational assistance at issue in this appeal is not 
warranted.




ORDER

Waiver of repayment of an overpayment of Chapter 30 education 
benefits is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


